AO 24.5D (CASO Rev. 1/19) Judgment in a Criminal Case for Revocations
                                                                                                             FILED
                                                                                                              OCT - I 2S19
                                     UNITED STATES DISTRICT CO
                                            SOUTHERN DISTRICT OF CALIFORNIA                              CLERK US DIST !CT COURT
                                                                                                      SOUTHERN DISTRICT F CALIFORNIA
                                                                                                      BY                     DEPUTY
              UNITED STATES OF AMERICA                               JUDGMENT IN A C-.~•-•---
                                                                     (For Revocation of Probation or Supervised Release
                                                                     (For Offenses Committed On or After November 1, 1987)
                                V.

        ADAM CASSANOVA ANDERSON (4)                                     Case Number:        l 1CR1448 MMA

                                                                     Michael Burke
                                                                     Defendant's Attorney
REGISTRATION NO.                 37184308
•-
THE DEFENDANT:
IZI   admitted guilt to violation of allegation(s) No.      5

D     was found guilty in violation ofallegation(s) No.
                                                          ------------- after denial of guilty.
Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                  Nature of Violation

               5                     Committed a federal, state or local offense




     Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.




                                                                     HON. MICHAEL M. ANELLO
                                                                     UNITED STATES DISTRICT JUDGE
AO 245D (LASD Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:                ADAM CASSANOVA ANDERSON (4)                                              Judgment - Page 2 of 2
CASE NUMBER:              l 1CR1448 MMA

                                                   IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 EIGHTEEN (18) MONTHS




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b ).
 IZI   The court makes the following recommendations to the Bureau of Prisons:
          - PLACEMENT AT A FACILITY IN THE STATE OF ARIZONA.




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant shall surrender to the United States Marshal for this district:
       •     at                             A.M.              on
       •     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN
 I have executed this judgment as follows:

       Defendant delivered on                                            to

 at - - - - - - - - - - - - - , with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL



                                                                                                      11CR1448 MMA
